Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/22 has been entered.

Response to Amendment
The amendment filed on 2/8/22 has been entered and made of record. Claims 1, 12 and 19 are amended. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 19 have been considered but they are not persuasive.
Applicant asserts that None of the cited references teaches sending component parts separately into the machine learning algorithm in order to get mapping estimations for each object component (p. 7 of Remarks).

wherein determining the designated object type includes segmenting the object into a plurality of object components, each object component being a different object component than other object components in the plurality of object components. For example, Chen discloses “as illustrated in FIG. 6, the base object model 502 (illustrated in FIG. 6 with the triangular surface segments being slightly grayed) may include indications or outlines of various different body panels (indicated in FIG. 6 by thicker lines) associated with the automobile being modeled. For example, body segments or body panels of the automobile depicted by or modeled by the base object model 502 may include a hood segment 612, a front bumper segment 614, a grill segment 616, a driver's side front door segment 618… Of course, each of these segments may define or correspond to a different body panel or body part that is, for example, viewable from the outside of the automobile and thus that is present in the base object model 502” in C17L37-53. Chen also teaches the limitation wherein determining the designated correspondence mapping includes separately inputting each object component into a machine learning algorithm to obtain a mapping estimation for each object component. For example, Chen discloses “The image processing system may next perform a statistical processing routine on each of the identified target object image components, such as a deep learning technique, like one that uses one or more convolutional neural networks, to detect changes, the likelihood of changes, and/or a quanti-fication of an amount or type of change, to each such body component of the target object as depicted in the target object images” in C2L54-62; “the image training routines 130 may calculate, for each of the base object models 120, a set of correlation filters 132 and a set of CNNs CNNs 134 to detect differences between the target object depicted in the new set of target images 142 and information about the target object as stored in the base object model of the object 120 to determine an amount of, or a quantification of change, such as damage, to the target object as depicted in the target images 142” in C6L64-C7L4; “the image processing routine 140 uses the CNNs 134 to detect change parameters for each of the various components or parts of the target object as depicted in the images 142 or the composite target object model created from the images 142” in C7L40-44; “A separate CNN may, for example, be applied to each different component of the target object as depicted in the target object images. As will be understood, a CNN may determine, for each pixel or set of pixels in the image corresponding to a particular component or part of a component, a likelihood of change or damage at that point, an estimate of the likelihood of change… The CNNs may, in some cases, determine a similarity of the analyzed portion of a component of the target object to the object as defined by the base object model” in C12L6-21. Here, it is clear that Chen teaches CNN(s) can be applied to each different portion of a component to obtain a mapping estimation for each object component.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 12 and 19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Copending US Patent Application No 16/518,558 in view of Chen et al. (US 10,657,647) and Kraver (US 2008/0180436). Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claims have the same scope of the cited US Patent Application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Table 1 illustrates the conflicting claims.
Instant Application 16/518,501
1
Copending Application No 16/518,558
1, 6

Chen further teaches detecting object type by analyzing captured images from perspective view (including top view) in C8L60-C9L14; any types of mesh base object model in C16L55-65; see also Fig 5-6. Kraver further discloses a skinned mesh in [0022]. Thus, claim 1 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention to include in copending US Patent Application No 16/518,558 in view of Chen and Kraver. 
Independent claims 12 and 19 recite similar limitations as claim 1 but in a system or computer-readable media form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 10,657,647) in view of Macmillan et al. (US 2018/0027178) and Kraver (US 2008/0180436).
As to Claim 1, Chen teaches a method comprising: 
determining a designated object type associated with an object, the designated object type being one of a plurality of object types, each object type being associated with a respective predetermined schematic top-down view that includes a respective two-dimensional (2D) mesh composed of respective vertices and faces representing objects of the object type, wherein determining the designated object type includes segmenting the object into a plurality of object components, each object component being a different object component than other object components in the plurality of object components (Chen discloses “to detect certain features or characteristics of an image, such as to determine information about objects in the image, to recognize persons or things in the image, etc. For example, there are many image processing system that perform character or facial recognition in images to identify text, people, particular buildings, or other features of objects within images in order to automatically identify people, objects, or other features depicted within the image” in C1L18-25; “In some cases, the block 306 may automatically process the target vehicle images to provide a best fit between the vehicle determine the specific type of vehicle depicted in the damaged vehicle images” in C16L29-34; “the final step in object recognition using HOG descriptors is to feed the descriptors into some recognition system based on supervised learning… Once trained on images containing some particular object (such as the training images of FIG. 1), the SVM classifier can make decisions regarding the presence of an object, or landmark, in additional images” in C20L48-56; segmented object component in C17L37-53. Chen also teaches receiving raw 2D/3D images of the target object with indications of the perspective of the object captured in each image (such as a front view, a side view, a top view, or a bottom view of the object) in C8L60-C9L14; any types of mesh base object model in C16L55-65, see also Fig 5-6.

    PNG
    media_image1.png
    470
    611
    media_image1.png
    Greyscale

 Macmillan further teaches a predetermined schematic top-down view. For example, Macmillan discloses capturing 360 degree content by cameras in [0005]; “the mapper 260 may convert these images to a cubic representation of the spherical images using various warping, mapping, and other image manipulation operations” in [0047]; reconstructing 3D scene from the captured images in [0095]. Here, each cubic 

    PNG
    media_image2.png
    739
    1085
    media_image2.png
    Greyscale
);
based on the designated object type, retrieving a designated one of the predetermined 2D mesh composed of a designated plurality of vertices and a plurality of faces defined in the top-down view (Chen discloses “the base object model 120 may be a three dimensional model of the object that, for example, defines the three dimensional contours or shape of the object… In other cases, the base object model 120 may be a set of two dimensional models (e.g., images) that define different views of a three dimensional object, as well as information defining the exact view ( e.g., the angle, the distance, etc. of the object from the focal point of the camera) of the object within the images. In cases in which the object being analyzed is a two dimensional object or may be represented adequately as a two dimensional object, one or more two-dimensional base object models may be used as a composite base object model. Generally speaking, the block 204 may develop or obtain one or more images from the base object model 120 during further processing, and these images may be used to determine changes to the target object being analyzed (i.e., to the target object depicted in the images selected by the block 202)” in C9L59-C10L10; base object model can be any types of mesh models as shown in Fig 4-5 in C16L55-65. Here, the base model can be a 3D mesh model, or a set of 2D mesh model from different views of a 3D object (such as a front view, a side view, a top view, or a bottom view of the object) in C8L60-C9L14, while each 2D mesh from different views of a 3D mesh model has a plurality of vertices and a plurality of faces, see also Fig 6. Macmillan further discloses converting these captured images to a cubic representation in [0047]; one example cubic image as shown in Fig 3. Thus, each 2D mesh from different view of 3D mesh model taught by Chen can be converted to a composite 2D mesh (refers to a predetermined top-down view) like Fig 3 of Macmillan. Chen also discloses “to thereby enable a better comparison between the object as depicted in the base object model and the target object as depicted in the selected images” in C10L56-63; “Each base object model may include a plurality of landmarks defined therein, which each landmark defining a particular point or spot on the base object” in C2L18-20. It is obvious that the mesh model is retrieved before performing the comparison);
creating a top-down mapped image of the object by determining a first respective pixel value for each of the first locations, each first respective pixel value being determined based on a second respective pixel value for the respective second location linked with the respective first location via the designated correspondence mapping (Chen discloses “the base object model 120 may be a set of two dimensional models (e.g., images) that define different views of a three dimensional object, as well as information defining the exact view (e.g., the angle, the distance, etc. of the object from the focal point of the camera) of the object within the images” in C9L63-C10L1; “an image depicts a front view, a side view, a corner view, a top view, a bottom view of the object, etc.)” in C9L13-14. Macmillan further discloses a predetermined schematic top-down view as shown in Fig 3; “mapping the spherical image to the six faces of a cube that forms the cubic image that represents the spherical FOV” in [0052]. Here, each pixel of a spherical image is mapped on the cubic image, see above Fig 3); and 
storing the top-down mapped image on a storage device (Macmillan discloses “This cubic image may also be stored as a two-dimensional representation, e.g., by "flattening" out each face onto a single plane” in [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Chen with the teaching of Macmillan so as to generate a cubic image by mapping all the perspective images on a plane with efficient encoding for transmission (Macmillan, [0031]).
Chen teaches a 3D mesh model in Fig 5-6, but Chen and Macmillan don’t use the claim language a 3D skeleton. The combination of Kraver further teaches following limitations:
determining via a processor a three-dimensional (3D) skeleton based on the designated 2D mesh and a plurality of perspective view images of the object (Chen discloses creating a 3D model of the target object from the set of target images in C3L33-39; target object from various different viewpoints or sides of the target object in C13L39-40; “while a point cloud object model 402 is illustrated in FIG. 4 as being used base object model, other types of object models could be used as well, including any types of mesh models such as three dimensional (3D) triangle mesh models (including triangulated 3D models, point cloud models, polygon mesh models, triangle mesh models), wireframe models, surface patch models, rendered surface models, etc.” in C16L58-65, see also 3D mesh model in Fig 5-6. Chen doesn’t use the claim language “a 3D skeleton”. Kraver can be used to explain a 3D skeleton. Kraver discloses a skinned mesh in [0022]; “Before motion can be tracked, a three-dimensional representation of a surface 10 can be generated. Identified markers 12 identified in each image representation of a camera pair can be correlated in a step to the ultimate generation of the three-dimensional representation” in [0049]; “A connective, three-dimensional mesh is provided via connective information 136, 144” in [0063]; “Once the mesh has been retargeted, the mesh can be applied to the target via a method termed "skinning." A skinning method provides vertices of the target model information about how the vertices will move relative to respective tracking points” in [0068]);
determining via the processor a designated correspondence mapping between a designated perspective view image and the designated predetermined schematic top-down view based at least in part on the 3D skeleton, the designated correspondence mapping linking a respective first location in the designated predetermined schematic top-down view to a respective second location in the designated perspective view image for each of a plurality of points in the designated perspective view image, wherein determining the designated correspondence mapping includes separately inputting each object component into a machine learning algorithm to obtain a mapping estimation for each object component (Chen discloses using the correlation filter on a pixel-by-pixel basis to determine the correlation or registration between the pixel of base model and the pixel of the target image in C21L45-63; a 3D mesh model in Fig 5-6; CNN(s) can be applied to each different portion of a component to obtain a mapping estimation for each object component in C2L54-62, C5L60-63,C6L64-C7L4,C7L40-44,C12L6-21 cited in above “Response to Arguments”. Kraver further discloses a skinned mesh in [0022, 0068]. Macmillan further discloses capturing 360 degree content by cameras in [0005]; “the mapper 260 may convert these images to a cubic representation of the spherical images using various warping, mapping, and other image manipulation operations” in [0047]; “Converting the spherical image to the cubic representation may in one embodiment comprise mapping the spherical image to the six faces of a cube that forms the cubic image that represents the spherical FOV” in [0052]; reconstructing 3D scene from the captured images in [0095]. Here, each cubic image is a projection of a 3D scene from a specific perspective view, see also Fig 3.

    PNG
    media_image2.png
    739
    1085
    media_image2.png
    Greyscale
).


As to Claim 2, Chen in view of Macmillan and Kraver teaches the method recited in claim 1, the method further comprising: 
determining one or more visibility angles for a designated one of the vertices, wherein the 3D skeleton is determined based in part on the one or more visibility angles (Chen discloses  “the block 206 may operate to detect or determine if more images of the target object are needed to perform change processing thereon. For example, the block 206 may detect that various angles of or components of the target object are not depicted in or detectable from the selected images of the target object and that further images of the target object showing these components are needed to perform a complete change processing routine” in C11L11-18, see also C40L54-60).

As to Claim 3, Chen in view of Macmillan and Kraver teaches the method recited in claim 1, the method further comprising: 
based on the designated correspondence mapping, determining a tag location mapping that maps the location of a visual tag from a standard perspective view image to the top-down mapped image, and from the top-down mapped image to the designated perspective view image (Chen discloses “The 

As to Claim 4, Chen in view of Macmillan and Kraver teaches the method recited in claim 1, wherein the object type is determined based on the designated perspective view image (Chen discloses “an indication of the angle or perspective at which the object is depicted in the photograph” in C6L35-37; “use any image recognition or analysis technology to ascertain the make, model, and/or year of the target vehicle” in C39L16-18.)

As to Claim 5, Chen in view of Macmillan and Kraver teaches the method recited in claim 4, wherein the 3D skeleton is determined at least in part based on the object type (Chen discloses “use any image recognition or analysis technology to ascertain the make, model, and/or year of the target vehicle” in C39L16-18; “the base object models 120 may be three dimensional (or two dimensional) models of various automobiles upon which changes may be detected. Generally in this case, a different 

As to Claim 6, Chen in view of Macmillan and Kraver teaches the method recited in claim 4, the method further comprising: 
determining an object subtype based at least in part on the 3D skeleton (Chen discloses “a different base object model 120 will be stored for each make/model/year or make/model/year/trim-type of automobile that is to be analyzed for damage. Still further, in this example, each of the changed image files 122 may include one or more images of 60 a damaged vehicle (conforming to one of the make/model/ year types, for example, of the base object models 120 stored in the database 108)” in C4L55-62; “these change parameters may be used to determine secondary factors or features associated with the target object, such as cost to repair the changes, the estimated time it will take to repair the changes, an indication of a degree of metamorphosis of the object from one state or condition to another state or condition, etc.” in C8L54-59.)

As to Claim 7, Chen in view of Macmillan and Kraver teaches the method recited in claim 1, wherein each respective second location indicates a value in a 2D matrix that overlays the perspective view image (Macmillan discloses a Spherical to Cubic Mapping Conversion in Fig 3).

Claim 8, Chen in view of Macmillan and Kraver teaches the method recited in claim 1, wherein each respective first location indicates a value in a 2D matrix that overlays the top-down object image (Macmillan discloses a Spherical to Cubic Mapping Conversion in Fig 3).

As to Claim 9, Chen in view of Macmillan and Kraver teaches the method recited in claim 1, wherein the designated perspective view image is one of a plurality of images in a multi-view capture, the multi-view capture including a plurality of images of the object, each of the images of the object being captured from a different perspective view (Chen discloses “the base object model 120 may be a set of two dimensional models (e.g., images) that define different views of a three dimensional object, as well as information defining the exact view (e.g., the angle, the distance, etc. of the object from the focal point of the camera) of the object within the images” in C9L63-C10L1; “an image depicts a front view, a side view, a corner view, a top view, a bottom view of the object, etc.)” in C9L13-14.)

As to Claim 10, Chen in view of Macmillan and Kraver teaches the method recited in claim 9, wherein a respective correspondence mapping is determined for each of the plurality of images, and wherein creating a top-down mapped image of the object comprises aggregating pixel values associated with the plurality of correspondence mappings (Macmillan discloses a Spherical to Cubic Mapping Conversion in Fig 3).

Claim 11, Chen in view of Macmillan and Kraver teaches the method recited in claim 1, wherein the object is a vehicle, and wherein the top-down object image depicts each of a left vehicle door, a right vehicle door, and a windshield (Chen discloses capturing a set of images on a vehicle from different perspective in C9L63-C10L1; an image depicts a front view, a side view, a corner view, a top view, a bottom view of the object, etc.)” in C9L13-14. Macmillan further discloses a cubic projection to generate a cubic image with six faces in Fig 3. Thus, a cubic image of a vehicle may include all the vehicle component from every viewing angle.)

Claim 12 recites similar limitations as claim 1 but in a system form. Therefore, the same rationale used for claim 1 is applied.
Claim 13 is rejected based upon similar rationale as Claim 2.
Claim 14 is rejected based upon similar rationale as Claim 2.
Claim 15 is rejected based upon similar rationale as Claim 4.
Claim 16 is rejected based upon similar rationale as Claim 5.
Claim 17 is rejected based upon similar rationale as Claim 6.

Claim 19 recites similar limitations as claim 1 but in a computer readable medium form. Therefore, the same rationale used for claim 1 is applied.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Macmillan, Kraver and Holzer et al. (US 2017/0109930).
Claim 18, Chen in view of Macmillan and Kraver teaches the computing system recited in claim 12. The combination of Holzer further teaches wherein the designated perspective view image is one of a plurality of images in a multi-view capture, the multi-view capture including a plurality of images of the object, each of the images of the object being captured from a different perspective view, wherein the multi-view capture includes inertial measurement unit (IMU) data collected from an IMU in a mobile phone (Chen discloses a set of images are captured by an image sensor of the electronic device in C42L34-35. Holzer further discloses “Provided are mechanisms and processes for augmenting multi-view image data with synthetic objects using inertial measurement unit (IMU) and image data” in Abstract.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Chen, Macmillan and Kraver with the teaching of Holzer so as to obtain the information of relative device orientation changes from the captured images (Holzer, [0023]).

Claim 20 is rejected based upon similar rationale as a combination of Claim 2, 4-6, 9 and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiming He/
Primary Examiner, Art Unit 2612